      Case 4:20-cv-01524-LCB-JHE Document 13 Filed 03/08/21 Page 1 of 2                     FILED
                                                                                   2021 Mar-08 AM 10:20
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 FALAYE KOUROUMA                           )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )    Case No. 5:20-cv-01524-LCB-JHE
                                           )
 GOVERNOR KAY IVEY, et al.,                )
                                           )
       Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Falaye Kourouma, an inmate formerly incarcerated at the Etowah

County Detention Center, preceding pro se and partially in forma pauperis, filed this

action on October 1, 2020. (Doc. 1). The case was referred to United States

Magistrate Judge John H. England, who issued a Report and Recommendation that

the lawsuit should be dismissed without prejudice for Plaintiff’s failure to prosecute.

(Doc. 11 at 1). A copy of the Report and Recommendation was mailed to Plaintiff

on the day it was issued, February 17, 2021. This copy was later returned as

undeliverable, and Plaintiff has since failed to provide the Court with an updated

address.

      The parties were given 14 days to file objections to the report and

recommendation. As of the date of this order, no objections have been filed. Having

carefully reviewed and considered de novo all the materials in the court file,
     Case 4:20-cv-01524-LCB-JHE Document 13 Filed 03/08/21 Page 2 of 2




including the report and recommendation, the Magistrate Judge’s report is hereby

ADOPTED, and the recommendation is ACCEPTED. Accordingly, the Court

DISMISSES WITHOUT PREJUDICE each of Plaintiff’s claims.

      The Clerk of Court is DIRECTED to close the case

      DONE and ORDERED March 8, 2021.



                                  _________________________________
                                  LILES C. BURKE
                                  UNITED STATES DISTRICT JUDGE




                                       2
